DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 10/28/2021.

Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2018/0048936) in view of Harper et al  (US 2017/0155948) and Hastings et al (US 2010/0058421).

Regarding Claims 1, 8 and 15, Gupta discloses a system (e.g., see Figs. 4, 5) comprising: 
one or more processors (406); and logic encoded in one or more non-transitory computer-readable storage media (408) for execution by the one or more processors (see 
displaying a plurality of media items on a television, wherein each media item of the plurality of media items is an available service offering that a user may select (e.g., see FIG. 2; Para 45; Para 89); determining one or more presentation policies for updating one or more media items of the plurality of media items (e.g., see FIG. 6, -630, -640, -650); and updating the one or more media items based on one or more presentation policies (e.g., see Para 86; Para 89; Abstract) but is silent about wherein at least one presentation policy of the one or more presentation policies involve staggering updates for individual media items of the plurality of media items across a week, wherein a first individual media item is updated based on a first predetermined time schedule, wherein a second individual media item is updated based on a second predetermined time schedule, and wherein the first predetermined time schedule and the second predetermined time schedule are different.
In an analogous art, Harper discloses a receiver may download next week of programs as listed in the electronic program guide in order to update the electronic program guide. This download may happen once a day…this may be a data-intensive download, with detailed information of many programs (e.g., see Para 83); Harper further discloses based on the user preferences, the content distributor 102 can notify the user of the future program. If the user is interested in the future program, the content distributor 102 generates a tag for the detected future program and provides it to the television receiver of the user who is interested in the future program (see Para 51); Harper further discloses a first individual media item is updated based on a first predetermined time schedule (e.g., see Para 48; such as receive a notification when a first future program is about to play); since Harper discloses a future program can be continuously detected for schedule recording (see Para 50); thus, Harper would also disclose a second individual media item is updated based on a second predetermined time schedule, and wherein the first predetermined time schedule and the second predetermined time schedule are different as a second future program can be detected later after the first future program; and the second predetermined time schedule for the second future program will or can be scheduled later than the first predetermined time schedule.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta to include at least one presentation policy of the one or more presentation policies involve updates for individual media items of the plurality of media items across a week, wherein a first individual media item is updated based on a first predetermined time schedule, wherein a second individual media item is updated based on a second predetermined time schedule, and wherein the first predetermined time schedule and the second predetermined time schedule are different, as taught by Harper to take advantage of load evenly distribution over a period of time to manage load peaks while providing more targeted programs; thus more effective resource management and better viewing experiences.
Hastings further discloses broadcasting of update modules may be staggered to generate a higher probability that at least one update module would be successfully received (see Para 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Gupta and Harper to include staggering updates for one or more particular media items, as taught by Hastings to generate a higher probability that at least one update media item would be successfully received and viewed. 

Regarding Claims 2, 9 and 16, Gupta further discloses wherein one or more presentation policies involve at least a predetermined time schedule (e.g., see FIG. 2; Para 99-100), wherein the predetermined time schedule comprises predetermined time intervals, and wherein a set of particular offerings are updated during the predetermined time intervals (see Abstract; such as scheduled recordings in the program guide).

Regarding Claims 3, 10 and 17, Gupta further discloses wherein one or more presentation policies involve at least a predetermined ordering (e.g., see Para 105; such as based on ranking of the interest for a scheduled game).

Regarding Claims 5, 12 and 19, Gupta further discloses wherein one or more presentation policies are based at least on a contractual agreement with a media provider (see Para 1; such as updated periodically from media service providers).

Regarding Claims 6, 13 and 20, Gupta further discloses wherein, to update the one or more media items, the logic when executed is further operable to cause the one or more processors to perform operations comprising replacing the one or more media items with new media items (see Para 42; such as replacing one with higher ranking of media item).

Regarding Claims 7 and 14, Gupta further discloses wherein, to update the one or more media items, the logic when executed is further operable to cause the one or more processors to perform operations comprising rearranging an order of the one or more media items (see Para 12; Para 50).

5.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2018/0048936), Harper et al  (US 2017/0155948) and Hastings et al (US 2010/0058421) as applied in claims 1, 8 and 15 above, and further in view of Lee et al  (US 2009/0313656).

Regarding Claims 4, 11 and 18, Gupta and Harper are not explicit about wherein one or more presentation policies are based at least on a state of the television.
In an analogous art, Lee equally discloses wherein one or more presentation policies are based at least on a state of the television (see Para 63; such as update the EPG when the TV is on, i.e., in an active mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combine systems of Gupta, Harper and Hastings to include one or more presentation policies being based at least on a state of the television, as taught by Lee to take advantage of full processing capability to quickly update download information within limited time. 

Response to Arguments
6.	Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 7-7)
Harper appears to update all programs at once and makes no distinction between updates to different programs based on different time schedules. Applicant respectfully submits that these sections of Harper are silent on the staggering of updates for different programs, as claimed.
Examiner’s response
Please refer to the grounds of rejection as set forth in the Office Action above regarding claims 1, 8 and 15.

Conclusion
7.	Claims 1-20 are rejected.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426